02-12-051-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-12-00051-CV 
 
 



In the Interest of C.D.E., A Child


 


 




 
 
 




 


 


 



 
 
------------
 
FROM THE 158th
District Court OF Denton COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
Appellant
filed a timely notice of appeal from the trial court=s January
30, 2012 “Final Order Of Termination.”  The trial court subsequently granted
appellant's motion for new trial on February 29, 2012,
while it still had plenary jurisdiction over the case.  See Tex. R. Civ.
P. 329b(e).
On
February 29, 2012, we informed the parties that it appeared the trial court=s
granting of the motion for new trial rendered this appeal moot and that the
appeal would be dismissed as moot unless, on or before March 12, 2012, any
party desiring to continue the appeal filed a response showing grounds for
continuing the appeal.  Neither party filed a response.
Therefore,
on this court=s own motion, we dismiss the appeal as
moot.  See Tex. R. App. P. 42.3(a),
43.2(f).
 
PER
CURIAM
PANEL: 
MCCOY,
MEIER, and GABRIEL, JJ. 

 
DELIVERED:
 March 22, 2012




[1]See Tex. R. App. P. 47.4.